EXHIBIT 10.1

 

FACILITY AGREEMENT

 

This FACILITY AGREEMENT (this “Agreement”), dated as of April 29, 2008, is
entered into by and between Array BioPharma Inc., a Delaware corporation (the
“Borrower”), and Deerfield Private Design Fund, L.P., a Delaware limited
partnership and Deerfield Private Design International, L.P.  a limited
partnership organized under the laws of the British Virgin Islands
(individually, a “Lender” and together,  the “Lenders” and, together with the
Borrower, the “Parties”).

 

W I T N E S S E T H

 

WHEREAS, the Borrower wishes to borrow from the Lenders Eighty Million Dollars
($80,000,000) for the purpose described in Section 2.1; and

 

WHEREAS, the Lenders desire to make loans to the Borrower from time to time for
such purpose;

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein, the
Lenders and the Borrower agree as follows:

 

ARTICLE I

DEFINITIONS

 

Section 1.1            General Definitions.  Wherever used in this Agreement,
the Exhibits or the Schedules attached hereto, unless the context otherwise
requires, the following terms have the following meanings:

 

“Additional Amounts” has the meaning given to it in Section 2.6(b).

 

“Business Day” means a day on which banks are open for business in The City of
New York.

 

“Cash and Cash Equivalents” means the amount of Cash and Cash Equivalents and
marketable securities shown on the Borrower’s condensed balance sheet included
in reports filed by the Borrower with the SEC under the Exchange Act or
otherwise made available to the Borrower’s stockholders.

 

“Code” means the Internal Revenue Code of 1986, as amended, and any Treasury
Regulations promulgated thereunder.

 

“Common Stock” means the common stock, par value $0.001 per share, of the
Borrower.

 

“Default” means any event which, at the giving of notice, lapse of time or
fulfillment of any other applicable condition (or any combination of the
foregoing), would constitute an Event of Default.

 

“Disbursement” has the meaning given to it in Section 2.2(a).

 

“Disbursement Date” means the date on which a Disbursement occurs.

 

“Disbursement Request” has the meaning given to it in Section 2.2(a).

 

“Dollars” and the “$” sign mean the lawful currency of the United States of
America.

 

“Event of Default” has the meaning given to it in Section 5.5.

 

“Evidence of Disbursement” has the meaning given to it in Section 2.2(a).

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, including
the rules and regulations promulgated thereunder.

 

“Excluded Taxes” means all income taxes, minimum or alternative minimum income
taxes, withholding taxes imposed on gross amounts, any tax determined based upon
income, capital gains, gross income, sales, net profits, windfall profits or
similar items, franchise taxes (or any other tax measured by capital, capital
stock or net worth), gross receipts taxes, branch profits taxes, margin taxes
(or any other taxes imposed on or measured by net income, or imposed in lieu of
net income) payable by the Lenders in any jurisdiction to any Government
Authority (or political subdivision or taxing authority thereof) in connection
with any payments received under this Agreement by the Lenders, or any such tax
imposed in connection with the execution and delivery of, and the performance of
its obligations under, this Agreement.

 

“Final Payment” means such amount as may be necessary to repay the Loan in full
and any other amounts owing by the Borrower to the Lenders pursuant to the
Financing Documents.

 

“Final Payment Date” means the earlier of (i) the date on which the Borrower
repays the outstanding principal of the Loan (together with any other amounts
accrued and unpaid under this Agreement) to the Lenders pursuant to this
Agreement and (ii) the sixth anniversary of the date of this Agreement.

 

“Financing Documents” means this Agreement, the Notes, the Registration Rights
Agreement, the Security Agreement, the Subordination Agreement, the Warrants and
any other document or instrument delivered in connection with any of the
foregoing whether or not specifically mentioned herein or therein.

 

“Government Authority” means any government, governmental department, ministry,
cabinet, commission, board, bureau, agency, tribunal, regulatory authority,
instrumentality, judicial, legislative, fiscal, or administrative body or
entity, domestic or foreign, federal, state or local having jurisdiction over
the matter or matters and Person or Persons in question, including, with
limitation, the SEC.

 

“Indemnified Person” has the meaning given to it in Section 6.11.

 

“Indemnity” has the meaning given to it in Section 6.11.

 

“Interest Rate” means 8.5% per annum, which rate shall be bifurcated such that
2% shall be simple interest, payable quarterly in cash, and 6.5% shall be
compounded quarterly and added to the principal amount of the Notes.  Interest
shall accrue at the applicable Interest Rate commencing on the date of this
Agreement calculated on $80 million and after the final Disbursement under
Section 2.2 is made, shall accrue on the principal balance of the Notes
outstanding from time to time hereunder. Nothwithstanding anything to the
contrary contained herein, for the purpose of calculating simple interest
payable hereunder, the amount of principal outstanding under the Notes shall not
include any interest added to the principal amount pursuant to the foregoing.

 

“Lien” means any lien, pledge, preferential arrangement, mortgage, security
interest, deed of trust, charge, assignment, hypothecation, title retention,
privilege or other encumbrance on or with respect to property or interest in
property having the practical effect of constituting a security interest, in
each case with respect to the payment of any obligation with, or from the
proceeds of, any asset or revenue of any kind.

 

“Loan” means the loan to be made available by the Lenders to the Borrower
pursuant to Section 2.2 in the maximum aggregate principal amount of Eighty
Million Dollars ($80,000,000) or, as the context may require, the principal
amount thereof from time to time outstanding.

 

“Loss” has the meaning given to it in Section 6.11.

 

“Major Transaction” has the meaning set forth in the Warrants.

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, prospects, condition (financial or otherwise) or property of the
Borrower, (b) the validity or enforceability of any provision of any Financing
Document, (c) the ability of the Borrower to timely perform its Obligations  or
(d) the rights and remedies of the Lenders under any Financing Document.

 

“Notes” means the notes issued to the Lenders in the forms attached hereto as
Exhibit A-1 and Exhibit A-2.

 

“Obligations” means all obligations (monetary or otherwise) of the Borrower
arising under or in connection with the Financing Documents.

 

“Organizational Documents” means the Certificate of Incorporation and By-laws of
the Borrower.

 

“Permitted Indebtedness” means: (i) indebtedness of Borrower in favor of the 
Lenders arising under this Agreement, (ii) the Senior Debt, (iii)  indebtedness
to trade creditors, collaborators or licensors  incurred in the ordinary course
of business,  and (iv) subject to the provisions of Section 5.2(d), extensions, 
refinancings and renewals of the Senior Debt.

 

“Permitted Liens” means: (i) Liens existing on the date hereof and disclosed on
Exhibit B hereof; and any renewals or extensions thereof; (ii) Liens in favor of
the Lenders; (iii) statutory Liens created by operation of applicable law;
(iv) Liens arising in the ordinary course of business and securing obligations
that are not overdue or are being contested in good faith by appropriate
proceedings; (v) Liens securing purchase money or other lease equipment
financing; (vi) Liens for Taxes not yet due and payable or that are being
contested in good faith by appropriate proceedings; and (v) leases or subleases
granted to others not interfering in any material respect with the Borrower’s
business or licenses granted in the course of the Borrower’s business.

 

“Person” means and includes any natural person, individual, partnership, joint
venture, corporation, trust, limited liability company, limited company, joint
stock company, unincorporated organization, government entity or any political
subdivision or agency thereof, or any other entity.

 

“Registration Rights Agreement” means the Registration Rights Agreement, dated
as of the date hereof, between the Borrower and the Lenders.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended, including the
rules and regulations promulgated thereunder.

 

“Security Agreement” means the Security Agreement, dated as of the date hereof,
between the Borrower and the Lender granting to the Lenders a security interest
in certain assets of the Borrower specified therein.

 

“Senior Debt” means the Borrower’s obligations owing to Comerica Bank pursuant
to that certain Loan and Security Agreement dated June 28, 2005 (as amended as
of December 19, 2005 and as of July 7, 2006 and as may be amended from time to
time) (the “Comerica Loan Agreement”) for loans in the principal amount of
$15,000,000 on the date hereof.

 

“Subordination Agreement” means the Subordination Agreement, dated as of the
date hereof, between Comerica Bank and the Lenders.

 

“Subsidiary or Subsidiaries means, as to the Borrower, any entity that is
controlled by Borrower.  As used in this definition, the term “control” means
the possession, directly or indirectly, of the power to direct or

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

cause the direction of the management and policies of a Person, whether through
ownership of voting securities or partnership or other ownership interest, by
contract, or otherwise.

 

“Taxes” means all deductions or withholdings for any and all present and future
taxes, levies, imposts, stamp or other duties, fees, assessments, deductions,
withholdings, all other governmental charges, and all liabilities with respect
thereto.

 

“Trading Day” means any day on which the Common Stock is traded for 2 hours on
NASDAQ, or on the principal securities exchange or other securities market on
which the Common Stock is then being traded.

 

“Volume Weighted Average Price” for any security as of any date or during any
period means the volume weighted average sale price on The NASDAQ Global Market
(“NASDAQ”) as reported by, or based upon data reported by, Bloomberg Financial
Markets or an equivalent, reliable reporting service mutually acceptable to and
hereafter designated by holders of a majority in interest of the Warrants and
the Borrower (“Bloomberg”) or, if NASDAQ is not the principal trading market for
such security, the volume weighted average sale price of such security on the
principal securities exchange or trading market where such security is listed or
traded as reported by Bloomberg, or, if no volume weighted average sale price is
reported for such security, then the last closing trade price of such security
during such period, as reported by Bloomberg, or, if no last closing trade price
is reported for such security by Bloomberg, the average of the bid prices of any
market makers for such security that are listed in the over the counter market
by the National Association of Securities Dealers or in the “pink sheets” by the
National Quotation Bureau, Inc.  If the Volume Weighted Average Price cannot be
calculated for such security on such date in the manner provided above, the
volume weighted average price shall be the fair market value as mutually
determined by the Borrower and the Lenders negotiating in good faith.

 

“Warrants” means the warrants attached hereto as part of Exhibit C issued
pursuant to Section 2.10.

 

Section 1.2            Interpretation.  In this Agreement, unless the context
otherwise requires, all words and personal pronouns relating thereto shall be
read and construed as the number and gender of the party or parties requires and
the verb shall be read and construed as agreeing with the required word and
pronoun; the division of this Agreement into Articles and Sections and the use
of headings and captions is for convenience of reference only and shall not
modify or affect the interpretation or construction of this Agreement or any of
its provisions; the words “herein,” “hereof,” “hereunder,” “hereinafter” and
“hereto” and words of similar import refer to this Agreement as a whole and not
to any particular Article or Section hereof; the words “include,” “including,”
and derivations thereof shall be deemed to have the phrase “without limitation”
attached thereto unless otherwise expressly stated; references to a specified
Article, Exhibit, Section or Schedule shall be construed as a reference to that
specified Article, Exhibit, Section or Schedule of this Agreement; and any
reference to any of the Financing Documents means such r document as the same
shall be amended, supplemented or modified and from time to time in effect.

 

Section 1.3            Business Day Adjustment.  If the day by which a payment
is due to be made is not a Business Day, that payment shall be made by the next
succeeding Business Day unless that next succeeding Business Day falls in a
different calendar month, in which case that payment shall be made by the
Business Day immediately preceding the day by which such payment is due to be
made.

 

ARTICLE II

AGREEMENT FOR THE LOAN

 

Section 2.1            Use of Proceeds.  The Borrower shall use the Loan  for
general corporate purposes .

 

Section 2.2            Disbursements.  Subject to satisfaction of the conditions
contained in Article IV, a disbursement of a portion of the Loan (each a
“Disbursement”) shall be made upon the Borrower’s request (a

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

“Disbursement Request”) in the form of Schedule 1, delivered to the Lenders not
less than five Business Days prior to the  date the Lenders shall make such
Disbursement (the “Disbursement Date”).   Against each Disbursement, the
Borrower shall deliver to the Lenders a completed receipt (the “Evidence of
Disbursement”) in the form of Schedule 2, which receipt shall not be effective
until the Disbursement is actually advanced to the Borrower.  Disbursements
shall be made on the Disbursement Dates in the following amounts. The
Disbursement Dates set forth in a Disbursement Request shall only be on  or
within 30 days after the following dates:

 

Amount

 

Date

 

 

 

 

 

$

40,000,000

 

June 20, 2008

 

40,000,000

 

December 20, 2008

 

 

Each Disbursement shall be allocated 61.7% to Deerfield Private Design Fund
International, L.P. and 38.3%  to Deerfield Private Design Fund, L.P.

 

Section 2.3            Repayment.  The Borrower shall remit the Final Payment to
the Lenders on the earlier to occur of (i) the Final Payment Date and (ii) an
Event of Default, after the expiration of all applicable cure or grace periods.

 

Section 2.4            Points.  The Borrower shall pay to the Lenders points of
up to $2,000,000, a pro rata portion of which shall be paid on the date each
Disbursement is made  based on the amount such Disbursement represents of the 
maximum aggregate principal amount of the Loan. Such points so determined shall
be paid by a reduction of the funds actually transferred to the Borrower in
connection with such Disbursement. In no event shall all such payments exceed
$2,000,000.

 

Section 2.5            Payments.  Subject to the provisions of Section 2.11,
payments of any amounts due to the Lenders under this Agreement shall be made in
Dollars in immediately available funds prior to 11:00 a.m New York City time on
such date that any such payment is due, at such bank or places, as the Lenders
shall from time to time designate in writing at least five Business Days prior
to the date such payment is due.  The Borrower shall pay all and any costs
(administrative or otherwise) imposed by banks, clearing houses, or any other
financial institution, in connection with making any payments under any of the
Financing Documents, except for any costs imposed by the Lenders’ banking
institutions.

 

Section 2.6            Taxes, Duties and Fees.

 

(a)           The Borrower shall pay or cause to be paid all present and future
Taxes (other than Excluded Taxes, if any), duties, fees and other charges of
whatsoever nature, if any, now or at any time hereafter levied or /imposed by
any Government Authority, by any department, agency, political subdivision or
taxing or other authority thereof or therein, by any organization of which the
applicable Government Authority is a member, or by any jurisdiction through
which the Borrower makes payments hereunder, on or in connection with the
payment of any and all amounts due under this Agreement, and all payments of
principal and other amounts due under this Agreement shall be made without
deduction for or on account of any such Taxes, duties, fees and other charges,
except for Excluded Taxes, which may be deducted or withheld from payments made
by the Borrower only if such deduction or withholding is required by applicable
law.

 

(b)           If the Borrower is required to withhold any such amount or is
prevented by operation of law or otherwise from paying or causing to be paid
such Taxes, duties, fees or other charges as aforesaid except for Excluded
Taxes, the principal or other amounts due under this Agreement (as applicable)
shall be increased to such amount as shall be necessary to yield and remit to
the Lenders the full amount it would have received taking into account any such
Taxes (except for Excluded

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

Taxes), duties, fees or other charges payable on amounts payable by the Borrower
under this Section 2.6(b) had such payment been made without deduction of such
Taxes, duties, fees or other charges (all and any of such additional amounts,
herein referred to as the “Additional Amounts”).

 

(c)           If Section 2.6(b) above applies and the Lenders so require the
Borrower shall deliver to the Lenders official tax receipts evidencing payment
(or certified copies of them) of the Additional Amounts within thirty (30) days
of the date of payment.

 

(d)           If the Lenders receive a refund from a Government Authority to
which the Borrower has paid withholding Taxes pursuant to this Section 2.6, the
Lenders shall pay such refund to the Borrower.

 

Section 2.7            Costs, Expenses and Losses.  If, as a result of any
failure by the Borrower to pay any sums when due under this Agreement (after
expiration of any grace periods), or to borrow in accordance with a Disbursement
Request  made pursuant to Section 2.2, the Lenders shall incur costs, expenses
and/or losses, by reason of the liquidation or redeployment of deposits from
third parties or in connection with obtaining funds to make or maintain any
Disbursement, the Borrower shall pay to the Lenders upon request by the Lenders,
the amount of such costs, expenses and/or losses within fifteen (15) days after
receipt by it of a certificate from the Lenders setting forth in reasonable
detail such costs, expenses and/or losses.  For the purposes of the preceding
sentence, “costs, expenses and/or losses” shall include, without limitation, any
interest paid or payable to carry any unpaid amount and any loss, premium,
penalty or expense which may be incurred in obtaining, liquidating or employing
deposits of or borrowings from third parties in order to make, maintain or fund
the Loan or any portion thereof.

 

Section 2.8         Interest Rate.  The Notes shall bear interest at the
Interest Rate (calculated on the basis of the actual number of days elapsed in
each month).  Interest shall be paid quarterly in arrears commencing on July 31,
2008 and on the last Business Day of each October, January and April thereafter.

 

Section 2.9         Interest on Late Payments.  Without limiting the remedies
available to the Lenders under the Financing Documents or otherwise, to the
maximum extent permitted by applicable law, if the Borrower fails to make any
payment of principal or  interest  with respect to the Loan, the Borrower shall
pay, in respect of the outstanding principal amount and interest  of the Loan,
interest at the rate per annum equal to the Interest Rate plus five hundred
(500) basis points for so long as such payment remains outstanding.  Such
interest shall be payable on demand.

 

Section 2.10       Delivery of Warrants.  On the date hereof, the Borrower shall
issue to the Lenders Warrants to purchase 6,000,000 shares of Common Stock
(subject to adjustment as set forth in the Warrants) at an initial Exercise
Price (as defined in the Warrants) of $7.54.

 

Section 2.11 Payment in Common Stock

 

(a)           In lieu of making any payment of  principal or compound interest
required or permitted to be made under the Notes (other than as a result of
acceleration pursuant to Sections 5.5 and 5.6), the Borrower may elect to
satisfy any such payment by the issuance to the Lenders of shares of Common
Stock registered for issuance under the Securities Act of 1933 (a “Share
Issuance”) so long as it complies with each of the following conditions:

 

(b)           Exercise of Right to Make Share Issuance.  The Borrower must
deliver to the Lenders notice by phone and facsimile (the “Share Payment
Notice”) of its intention to issue shares of Common Stock pursuant to the
provisions of this Section 2.11.  Subject to such provisions, the Share Payment
Notice shall be irrevocable and shall provide for a closing of the Share
Issuance at or prior to 10:40 a.m. eastern time on the Share Payment Closing
Date.

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

(c)           Share Payment Closing.  For purposes herein, the “Share Payment
Closing Date” shall mean (i) for [***] Share Issuances, the [***] Trading Day
following the occurrence of two full Trading Days following the receipt by the
Lenders of the Share Payment Notice, and (ii) for all other Share Issuances, a
date specified in the Share Payment Notice that is, [***], the [***] Trading Day
following the occurrence of [***] Trading Days following receipt by the Lenders
of the Share Payment Notice; provided, however, that a Share Payment Closing
Date relating to a Share Payment Notice that is made by virtue of the proviso
contained in subsection (f) below shall take place on the [***] Trading Day
following the occurrence of [***] full Trading Days following receipt by the
Lender of the Share Payment Notice. For the avoidance of doubt, if a Share
Payment Notice is received by the Lenders prior to the commencement of trading
on a Trading Day, that day shall count as a full Trading Day for purposes of
computing the time periods above. [***] At each closing of a Share Issuance,
(i) the Borrower shall cause its transfer agent to electronically transmit the
number of shares deliverable in such Share Issuance pursuant to this
Section 2.11 by crediting the account of the Lenders’ prime broker with DTC
through its Deposit Withdrawal Agent Commission (DWAC) system, and (ii) the
Lenders shall execute and deliver to the Borrower a written acknowledgement of
receipt of such shares and a release of the amount of the Obligations satisfied
by the Borrower pursuant to the Share Issuance.

 

(d)           Maximum Issuance.  The maximum number of shares which the Borrower
shall be permitted to issue to the Lender in accordance with this Section 2.11
on any Share Payment Closing Date (the “Maximum Issuance”) shall be equal to a
percentage of the total number of shares of Common Stock [***].

 

(e)           Restrictions on Trading.  [***].

 

(f)            Borrower Reporting.  The Borrower shall file with the SEC a
Current Report on Form 8-K disclosing its delivery of a Share Payment Notice and
the number of shares provided for in such Share Payment Notice within three
(3) hours of delivery of the Share Payment Notice.

 

(g)           Subsequent Share Payments.  Following any Share Payment Closing
Date, the Borrower may not deliver a subsequent Share Payment Notice (a
“Subsequent Share Payment Notice”) until the date following expiration of the
Applicable Period following such prior Share Payment Closing Date; provided,
however, that such restriction shall not apply to a [***].  The “Applicable
Period” shall mean (i) [***], (ii) [***] and (iii) [***].

 

(h)           [***].

 

(i)            [***].

 

(j)            Valuation of Shares.  Common Stock issued pursuant to this
Section 2.11 shall be valued at [***] on the Share Payment Closing Date
multiplied by the Applicable Percentage (reflected

 

as a decimal).  The “Applicable Percentage” shall be (i) [***]% in the case of a
[***], (ii) [***]% in the case of a [***], (iii) [***]% in the case of a [***]
and (iv) [***]% in the case of a [***].

 

(k)           [***].

 

(l)            Limitations on Share Issuances.  Notwithstanding anything herein
to the contrary, no payments under the Notes may be made in shares of Common
Stock to the extent the number of shares so issued, together with the number of
other shares of Common Stock beneficially owned by the Lenders and their
affiliates and any other persons or entities whose beneficial ownership of
Common Stock would be aggregated with the Lenders for purposes of
Section 13(d) of the Exchange Act (includes “group” members), would exceed 9.98%
of the total number of shares of Common Stock of the Borrower then outstanding.

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

Section 3.1            Representations and Warranties of the Borrower.  The
Borrower represents and warrants as of the date hereof and as of each
Disbursement Date as follows:

 

(a)           The Borrower is a corporation duly organized and validly existing
under the laws of the State of Delaware.

 

(b)           The Borrower is conducting its business in compliance with its
Organizational Documents.  The Organizational Documents of the Borrower
(including all amendments thereto) as currently in effect have been furnished to
the Lenders and remain in full force and effect with no defaults outstanding
thereunder.

 

(c)           The Borrower has full power and authority to enter into each of
the Financing Documents and to make the borrowings and the other transactions
contemplated thereby.

 

(d)           All authorizations, consents, approvals, registrations, exemptions
and licenses with or from Government Authorities or other Persons that are
necessary for the conduct of its business as currently conducted and as proposed
to be conducted, for the borrowing hereunder, the execution and delivery of the
Financing Documents and the performance by the Borrower of its Obligations, have
been obtained and are in full force and effect.

 

(e)           Each Financing Document has been duly authorized, executed and
delivered by the Borrower and constitutes the valid and legally binding
obligation of the Borrower, enforceable in accordance with its terms, except as
such enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) applicable equitable principles (whether considered in a
proceeding at law or in equity).

 

(f)            No Default or Event of Default (or any other default or event of
default, however described) has occurred (or after the initial Disbursement Date
is continuing) under any of the Financing Documents.

 

(g)           Neither the entering into any of the Financing Documents nor the
compliance with any of its terms conflicts with, violates or results in a breach
of any of the terms of, or constitutes a default or event of default (however
described) or requires any consent under, any agreement to which the Borrower is
a party or by which it is bound, or violates any of the terms of the
Organizational Documents or any judgment, decree, resolution, award or order or
any statute, rule or regulation applicable to the Borrower or its assets.

 

(h)           The Borrower is not engaged in or the subject of any litigation,
arbitration, administrative regulatory compliance proceeding, or investigation,
nor are there any litigation, arbitration, administrative regulatory compliance
proceedings or investigations pending or, to the knowledge of the Borrower,
threatened before any court or arbitrator or before or by any Government
Authority against the Borrower, and the Borrower is not aware of any facts
likely to give rise to any such proceedings.

 

(i)            The Borrower (i) is capable of paying its debts as they fall due,
is not unable and has not admitted its inability to pay debts as they fall due,
(ii) is not bankrupt or insolvent and (iii) has not taken action, and no such
action has been taken by a third party, for the Borrower’s winding up,

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

dissolution, or liquidation or similar executory or judicial proceeding or for
the appointment of a liquidator, custodian, receiver, trustee, administrator or
other similar officer for the Borrower or any or all of its assets or revenues.

 

(j)            No Lien exists on Borrower’s property, except for Permitted
Liens.

 

(k)           The obligation of the Borrower to make any payment under this
Agreement (together with all charges in connection therewith) is absolute and
unconditional, and there exists no right of setoff or recoupment, counterclaim,
cross-claim or defense of any nature whatsoever to any such payment.

 

(l)            No  uncured  “Event of Default” (as such term is defined in the
Comerica Loan Agreement) exists that constitutes a Material Adverse Effect.

 

Section 3.2         Borrower Acknowledgment.  The Borrower acknowledges that it
has made the representations and warranties referred to in Section 3.1 at
request of the Lenders as a condition to entering into the Financing Documents
and that the Lenders have entered into the Financing Documents on the basis of,
and in full reliance on, each of such representations and warranties.  The
Borrower represents and warrants to the Lenders that none of such
representations and warranties omits any matter the omission of which makes any
of such representations and warranties materially misleading.

 

Section 3.3            Representations and Warranties  of the Lenders.  Each of
the Lenders represents and warrants to the Borrower as of the date hereof and as
of each date Warrants are granted pursuant to this Agreement that:

 

(a)           It is acquiring the Warrants and the shares of Common Stock issued
upon exercise of the Warrants (the “Exercise Shares”) solely for its account for
investment and not with a view to or for sale or distribution of the Warrants or
Exercise Shares or any part thereof.  Each of the Lenders also represents that
the entire legal and beneficial interests of the Warrants and Exercise Shares
such Lender is acquiring is being acquired for, and will be held for, its
account only.

 

(b)           The Warrants and the Exercise Shares have not been registered
under the Securities Act on the basis that no distribution or public offering of
the stock of the Borrower is to be effected.  Each of the Lenders realizes that
the basis for the exemptions may not be present, if notwithstanding its
representations such Lender has a present intention of acquiring the securities
for a fixed or determinable period in the future, selling (in connection with a
distribution or otherwise), granting any participation in, or otherwise
distributing the securities.  None of the Lenders has such present intention.

 

(c)           The Warrants and the Exercise Shares must be held indefinitely
unless they are subsequently registered under the Securities Act or an exemption
for such registration is available.

 

(d)           Neither the Warrants nor the Exercise Shares may be sold pursuant
to Rule 144 adopted under the Securities Act unless certain conditions are met,
including, among other things, the existence of a public market for the shares,
the availability of certain current public information about the Borrower, the
resale following the required holding period under Rule 144 and the number of
shares being sold during any three month period not exceeding specified
limitation.

 

(e)           It will not make any disposition of all or any part of the
Warrants or Exercise Shares until:

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

(i)            The Borrower shall have received a  letter secured by such Lender
from the SEC stating that no action will be recommended to the SEC with respect
to the proposed disposition;

 

(ii)           There is then in effect a registration statement under the
Securities Act covering such proposed disposition and such disposition is made
in accordance with said registration statement; or

 

(iii)          Such Lender shall have notified the Borrower of the proposed
disposition and shall have furnished counsel for the Borrower with an opinion of
counsel, substantially in the form annexed as Exhibit C to the Warrant.  The
Borrower agrees that it will not require an opinion of counsel with respect to
transactions under Rule 144 of the Securities Act.

 

(f)            It understands and agrees that the Warrants and all certificates
evidencing the shares to be issued to the Lenders upon exercise of the Warrants
may bear the following legend until such time as the Warrants and such shares,
as applicable, have been registered under the Securities Act or otherwise may be
sold pursuant to such Rule 144 or an exemption from registration under the
Securities Act  without any restriction as to the number of securities as of a
particular date that can be immediately sold.

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR  ANY  STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE SOLD, ASSIGNED, PLEDGED,
HYPOTHECATED OR OTHERWISE DISPOSED OF OR EXERCISED UNLESS  (I) A REGISTRATION
STATEMENT REGISTERING SUCH SECURITIES UNDER THE SECURITIES ACT AND APPLICABLE
STATE SECURITIES LAWS SHALL HAVE BECOME EFFECTIVE OR (II) THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO IT THAT SUCH TRANSFER
MAY LAWFULLY BE MADE WITHOUT REGISTRATION UNDER THE SECURITIES ACT OR
QUALIFICATION UNDER APPLICABLE STATE SECURITIES LAWS, OR (III) SUCH SECURITIES
ARE SOLD PURSUANT TO RULE 144 OR RULE 144A.

 

“THE SALE, TRANSFER OR ASSIGNMENT OF THE SECURITIES REPRESENTED BY THIS
CERTIFICATE ARE SUBJECT TO THE TERMS OF A CERTAIN REGISTRATION RIGHTS AGREEMENT
DATED AS OF
APRIL 29, 2008. AS AMENDED FROM TIME TO TIME, AMONG THE COMPANY AND CERTAIN
HOLDERS OF ITS OUTSTANDING SECURITIES.  COPIES OF SUCH AGREEMENT MAY BE OBTAINED
AT NO COST BY WRITTEN REQUEST MADE BY THE HOLDER OF RECORD OF THIS CERTIFICATE
TO THE SECRETARY OF THE COMPANY.”

 

(g)           Such Lender is an “accredited investor” as defined in Regulation D
promulgated the Securities Act.

 

(h)           Such Lender is a limited partnership duly organized and validly
existing under the laws of the jurisdiction of its formation.

 

(i)            Such Lender has full power and authority to make the
Disbursements and to enter into and perform its other obligations under each of
the Financing Documents and carry out the other transactions contemplated
thereby.

 

(j)            All authorizations, consents, approvals, registrations,
exemptions and licenses with or from Government Authorities or other Persons
that are necessary, for the making of Disbursements hereunder, the execution and
delivery of the Financing Documents and the performance by such

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

Lender of its obligations thereunder, have been obtained and are, and will be on
the date of such Disbursement hereunder, in full force and effect.

 

(k)           Each Financing Document has been duly authorized, executed and
delivered by such Lender and constitutes the valid and legally binding
obligation of such Lender, enforceable in accordance with its terms, except as
such enforceability may be limited by (i) applicable insolvency, bankruptcy,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally, and (ii) applicable equitable principles (whether considered in a
proceeding at law or in equity).

 

(l)            [***].

 

ARTICLE IV

 

CONDITIONS OF DISBURSEMENTS

 

Section 4.1            Conditions to Disbursement of the Loan.  The obligation
of the Lenders to make the initial Disbursement  shall be subject to the
fulfillment of the following conditions:

 

(a)           The Lenders shall have received evidence reasonably satisfactory
to it of the Borrower’s authority to execute, deliver and perform each of the
Financing Documents and to engage in the transactions contemplated thereby and
an opinion of Borrower’s counsel satisfactory to the Lenders.

 

(b)           Unless otherwise notified by the Borrower and without prejudice to
the generality of this Section 4.1, the right of the Lenders to require
compliance with any condition under this Agreement which may be waived by the
Lenders in respect of any Disbursement is expressly preserved for the purpose of
any subsequent Disbursement.

 

ARTICLE V

 

PARTICULAR COVENANTS AND EVENTS OF DEFAULT

 

Section 5.1            Affirmative Covenants.  Unless the Lenders shall
otherwise agree:

 

(a)           The Borrower shall (i) maintain its existence and qualify and
remain qualified to do its business as currently conducted, (ii) maintain all
approvals necessary for the Financing Documents to be in effect, and
(iii) operate its principal business with commercially reasonable due diligence,
efficiency and in conformity with sound business practices.

 

(b)           The Borrower shall comply in all material respects with  all
applicable laws, rules, regulations and orders of any Government Authority,
except where the necessity of compliance therewith is contested in good faith by
appropriate proceedings or where the failure to so comply, individually or in
the aggregate, would not have a Material Adverse Effect.

 

(c)           The Borrower shall obtain, make and keep in full force and effect
all licenses, contracts, consents, approvals and authorizations from and
registrations with Government Authorities that may be required to conduct its
business, except where the failure to obtain, make or keep in full force and
effect any of the foregoing would not have a Material Adverse Effect.

 

(d)           The Borrower shall promptly notify the Lenders of the occurrence
of (i) any Default or Event of Default; or (ii) any claims, litigation,
arbitration, mediation or administrative or regulatory proceedings that are
instituted or threatened against the Borrower, except for matters that,
individually or in the aggregate, could not have a Material Adverse Effect; and
(iii) each event which, at the giving

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

of notice, lapse of time, determination of materiality or fulfillment of any
other applicable condition (or any combination of the foregoing), could
constitute an event of default (however described) under any of the Financing
Documents.

 

(e)           The Borrower shall comply with the terms of each of the Financing
Documents (subject to any cure or grace periods therein).

 

(f)            (i) If the Borrower is not required file reports pursuant to
Section 13 or 15(d) of the Exchange Act, the Borrower will provide quarterly
financial statements for itself and its Subsidiaries with 45 days after the end
of each quarter, and annual financial statements within 120 days after the end
of each year; (ii) the Borrower will  timely file with the SEC (subject to
appropriate extensions made under Rule 12b-25 of  the  Exchange Act) any annual
reports, quarterly reports and other periodic reports pursuant to Section 13 or
15(d) of the Exchange Act; (iii) the Borrower and its Subsidiaries will provide
to the Lenders copies of all documents, reports, financial data and other
information as the Lenders may reasonably request, and permit the Lenders to
visit and inspect any of the properties of the Borrower and its Subsidiaries,
and to discuss its and their affairs, finances and accounts with its and their
officers, all at such times as the Lenders may reasonably request; and (iv) the
Lenders shall have the right to consult with and advise the management of the
Borrower and its Subsidiaries on matters relating to the operation of the
Borrower and it Subsidiaries.

 

Section 5.2            Negative Covenants. Unless the Lenders shall otherwise
agree:

 

(a)           The Borrower shall not (i) liquidate or dissolve or
(ii) consolidate with or merge into any other entity or reorganize, or
(iii) enter into any transaction whereby its income or profits are, or might be
shared with any other Person, or enter into any management contract or similar
arrangement whereby its business or operations are managed by another Person;
provided, however, that the Borrower may form, capitalize and conduct business
operations through Subsidiaries upon notice to Lenders; and provided further,
however, that the Borrower may enter into any collaborative arrangements,
licensing agreement, joint venture or partnership, or similar business
arrangement providing for the development or commercial exploitation of, or
right to develop or commercially exploit, the technology, intellectual property
or products of the Borrower and/or of the other party thereto (including
arrangements that involve the assignment or licensing of any existing or newly
developed intellectual property under such arrangements) whereby its income or
profits are or might be shared with any other Person

 

(b)           The Borrower shall not:  (i) create, incur or suffer any Lien upon
any of its assets, now owned or hereafter acquired, except Permitted Liens; or
(ii) assign, sell transfer or otherwise dispose of, any of the Financing
Documents, or the rights and obligations thereunder.

 

(c)           The Borrower shall not create, incur assume, guarantee or become
liable with respect to any indebtedness for borrowed money, other than Permitted
Indebtedness, or take any actions which impose on the Borrower an obligation to
prepay any indebtedness, except indebtedness to the Lenders or pursuant to the
Senior Debt.

 

(d)           The Borrower shall not amend or grant any waiver of any term or
condition of the Senior Debt or the documents evidencing the Senior Debt;
provided, however, that the Borrower may not (i) extend the Comerica Loan
Agreement beyond July 30, 2013 or (ii) increase the aggregate amount of the
Credit Extensions (as such term is defined therein) in excess of  a maximum
aggregate principal amount of $30,000,000.

 

Section 5.3            Reimbursement of Taxes.  The Borrower shall pay all
Taxes, duties, fees or other charges payable on or in connection with the
execution, issue, delivery, registration, notarization or enforcement of the
Financing Documents and shall, upon notice from the Lenders, reimburse the
Lenders for

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

any such Taxes, duties, fees or other charges paid by the Lenders thereon;
provided, however, that notwithstanding the foregoing, under no circumstances
shall the Borrower have any obligation to reimburse the Lenders for Excluded
Taxes.

 

Section 5.4            Major Transaction. If a Major Transaction occurs, and
[***], then the Lenders may deliver a notice to the Borrower (the “Put Notice”)
within 15 days of the date of the  announcement of such Major Transaction that
the outstanding  principal of, and  accrued and unpaid interest on, the Notes,
together with any other amounts accrued or payable under the Financing Documents
(together, the “Put Price”) is immediately due and payable. If the Lenders
deliver a Put Notice within such 15 day period,  then on a date specified in the
Put Notice, which shall not  be later than the scheduled closing date of the
Major Transaction,  the Borrower shall pay the Put Price to the Lenders in
immediately available funds and the Obligations  shall terminate. [***].

 

Section 5.5            General Acceleration Provision upon Events of Default. 
If one or more of the events specified in this Section 5.5 (each an “Event of
Default”) shall have happened and be continuing beyond the applicable cure
period, the Lenders, by written notice to the Borrower, may cancel the
Borrower’s right to request Disbursements and declare the principal of, accrued
and unpaid interest on, the Notes or any part of any of them (together with any
other amounts accrued or payable under this Agreement) to be, and the same shall
thereupon become, immediately due and payable, without any further notice and
without any presentment, demand, or protest of any kind, all of which are hereby
expressly waived by the Borrower, and take any further action available at law
or in equity, including, without limitation, the sale of the Loan and all other
rights acquired in connection with the Loan:

 

(a)           A Lender shall have failed to receive payment when due of
principal or any other amounts due under the Loan or the Notes.

 

(b)           The Borrower shall have  failed to comply in any material respect
with the due observance or performance of any other covenant contained in this
Agreement or any Note and such failure shall not have been cured by Borrower
within 15 days after receiving written notice of such default or failure from
the Lenders.

 

(c)           Any representation or warranty made by the Borrower in any
Financing Document shall be have been incorrect, false or misleading in any
material respect as of the date it was made, deemed made, reaffirmed or
confirmed.

 

(d)           (i)  The Borrower shall generally be unable to pay its debts as
such debts become due, or shall admit in writing its inability to pay its debts
as they come due or shall make a general assignment for the benefit of
creditors; (ii) the Borrower shall declare a moratorium on the payment of its
debts; (iii) the commencement by the Borrower of proceedings to be adjudicated
bankrupt or insolvent, or the consent by it to the commencement of bankruptcy or
insolvency proceedings against it, or the filing by it of a petition or answer
or consent seeking reorganization, intervention or other similar relief under
any applicable law, or the consent by it to the filing of any such petition or
to the appointment of an intervenor, receiver, liquidator, assignee, trustee,
sequestrator (or other similar official) of all or substantially all of its
assets; (iv) the commencement against the Borrower of a proceeding in any court
of competent jurisdiction under any bankruptcy or other applicable law (as now
or hereafter in effect) seeking its liquidation, winding up, dissolution,
reorganization, arrangement, adjustment, or the appointment of an intervenor,
receiver, liquidator, assignee, trustee, sequestrator (or other similar
official), and any such proceeding shall continue undismissed, or any order,
judgment or decree approving or ordering any of the foregoing shall continue
unstayed or otherwise in effect, for a period of ninety (90) days; (v) the
making by the Borrower of an assignment for the benefit of creditors, or the
admission by it in writing of its inability to pay its debt generally as they
become due; or (vi) any other event shall have occurred which under any
applicable law would have an effect analogous to any of those events listed
above in this subsection.

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

(e)           One or more judgments against the Borrower taken as a whole or
attachments against any of its property, which in the aggregate would reasonably
be expected to have a Material Adverse Effect remain(s) unpaid, unstayed on
appeal, undischarged, unbonded or undismissed for a period of thirty (30) days
from the date of entry of such judgment.

 

(f)            Any license, permit or approval held by the Borrower from any
Government Authority shall have been suspended, canceled or revoked, except
where any such suspension, cancellation or revocation would not reasonably be
expected to have a Material Adverse Effect.

 

(g)           Any authorization necessary for the execution, delivery or
performance of any Financing Document or for the validity or enforceability of
any of the Obligations under any Financing Document is not given or is withdrawn
or ceases to remain in full force or effect.

 

(h)           The validity of any Financing Document shall be contested by any
legislative, executive or judicial body of any jurisdiction, or any treaty, law,
regulation, communiqué, decree, ordinance or policy of any jurisdiction shall
purport to render any material provision of any Financing Document invalid or
unenforceable or shall purport to prevent or materially delay the performance or
observance by the Borrower of the Obligations, and the parties are unable to
negotiate a replacement provision pursuant to Section 6.7 below.

 

(i)            The Borrower has failed to comply in any material respect with
the reporting requirements of the   Exchange Act, unless corrected by Borrower
promptly (if capable of correction) through the filing of an amendment to an
existing report or making an appropriate subsequent filing with the SEC.

 

(j)            If an Event of Default pursuant to the Warrants (as such term is
defined in the Warrants) shall have occurred beyond any applicable cure periods.

 

(k)           Cash and Cash Equivalents on the last day of each calendar quarter
are less than Forty Million Dollars ($40,000,000); provided, however, that if
the aggregate amount of  the Cash Extensions (as such term is defined in the
Comerica Loan Agreement) is increased,  such amount shall be increased by  the 
same percentage as the increase in such Cash Extensions.

 

(l)            The occurrence of an “Event of Default”, as such term is defined
in the Comerica Loan Agreement and Comerica Bank has exercised any of its rights
and remedies under Section 9 thereof.

 

Section 5.6            Automatic Acceleration on Dissolution or Bankruptcy. 
Notwithstanding any other provisions of this Agreement, if an Event of Default
under Section 5.5(d) shall occur, the principal of the Loan (together with any
other amounts accrued or payable under this Agreement) shall thereupon become
immediately due and payable without any presentment, demand, protest or notice
of any kind, all of which are hereby expressly waived by the Borrower.

 

Section 5.7            Recovery of Amounts Due.  If any amount payable hereunder
is not paid as and when due, the Borrower hereby authorizes the Lender to
proceed, to the fullest extent permitted by applicable law, without prior
notice, by right of set-off, banker’s lien or counterclaim, against any moneys
or other assets of the Borrower to the full extent of all amounts payable to the
Lenders.

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

ARTICLE VI

 

MISCELLANEOUS

 

Section 6.1            Notices.  Any notice, request or other communication to
be given or made under this Agreement shall be in writing.  Such notice, request
or other communication shall be deemed to have been duly given or made when it
shall be delivered by hand, international courier (confirmed by facsimile), or
facsimile (with a hard copy delivered within two (2) Business Days) to the Party
to which it is required or permitted to be given or made at such Party’s address
specified below or at such other address as such Party shall have designated by
notice to the other Parties.

 

For the Borrower:

 

Array BioPharma Inc.

3200 Walnut Street

Boulder, CO 80301

Attention:  R. Michael Carruthers,

Chief Financial Officer

Facsimile:  (303) 381-6697

 

with a courtesy copy to each of:

 

Array BioPharma Inc.

3200 Walnut Street

Boulder, CO 80301

Attention:  John R. Moore

Vice President and General Counsel

Facsimile:  (303) 386-1290

 

Hogan & Hartson, LLP

1470 Walnut Street, Suite 200

Boulder, CO 80302

Attention:  Carin M. Kutcipal

Facsimile:  (702) 406-5301

 

For the Lenders c/o:

 

Deerfield Private Design Fund, L.P.

780 Third Avenue, 37th Floor

New York, New York  10017

Attention:  James E. Flynn

Facsimile:  (212) 573-8111

 

with a courtesy copy to:

 

Katten Muchin Rosenman LLP

575 Madison Avenue

New York, New York 10022-2585

Facsimile: (212) 894-5827

Attention:  Robert I. Fisher

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

Section 6.2            Waiver of Notice.  Whenever any notice is required to be
given to the Lenders or the Borrower under the any of the Financing Documents, a
waiver thereof in writing signed by the person or persons entitled to such
notice, whether before or after the time stated therein, shall be deemed
equivalent to the giving of such notice.

 

Section 6.3            Reimbursement of Legal and Other Expenses.  If any amount
owing to the Lenders under any Financing Document shall be collected through
enforcement of this Agreement, any refinancing or restructuring of the Loan in
the nature of a work-out, settlement, negotiation, or any process of law, or
shall be placed in the hands of third Persons for collection, the Borrower shall
pay (in addition to all monies then due in respect of the Loan or otherwise
payable under any Financing Document) attorneys’ and other fees and expenses
incurred in respect of such collection.

 

Section 6.4            Applicable Law and Consent to Non-Exclusive New York
Jurisdiction.  This Agreement shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to the conflicts
of laws principles thereof other than Sections 5-1401 and 5-1402 of the General
Obligations Law of such State.

 

(a)           Any rights of the Lenders arising out of or relating to any
Financing Document, may, at the option of the Lenders, be enforced by the
Lenders in the courts of the United States of America located in the Southern
District of the State of New York or in any other courts having jurisdiction. 
For the benefit of the Lenders, the Borrower hereby irrevocably agrees that any
legal action, suit or other proceeding arising out of any Financing Document may
be brought in the courts of the State of New York or of the United States of
America for the Southern District of New York.  By the execution and delivery of
this Agreement, the Borrower hereby irrevocably consents and submits to the
jurisdiction of any such court in any such action, suit or other proceeding. 
Final judgment against the Borrower in any such action, suit or other proceeding
shall be conclusive and may be enforced in any other jurisdiction by suit on the
judgment.  Nothing contained in any Financing Document shall affect the right of
the Lenders to commence legal proceedings in any court having jurisdiction, or
concurrently in more than one jurisdiction, or to serve process, pleadings and
other legal papers upon the Borrower in any manner authorized by the laws of any
such jurisdiction.

 

(b)           The Borrower irrevocably waives, to the fullest extent permitted
by applicable law, any objection which it may now or hereafter have to the
laying of venue of any action, suit or other proceeding arising out of or
relating to any  Financing Document, brought in the courts of the State of New
York or in the United States District Court for the Southern District of New
York, and any claim that any such action, suit or other proceeding brought in
any such court has been brought in an inconvenient forum.

 

(c)           The Borrower hereby waives any and all rights to demand a trial by
jury in any action, suit or other proceeding arising out of any Financing
Document or the transactions contemplated by any Financing Document.

 

(d)           To the extent that the Parties may, in any suit, action or other
proceeding brought in any court arising out of or in connection with any
Financing Document, be entitled to the benefit of any provision of law requiring
the Borrower or the Lenders, as applicable,  in such suit, action or other
proceeding to post security for the costs of the Borrower or the Lenders, as
applicable, or to post a bond or to take similar action, the Parties hereby
irrevocably waive such benefit, in each case to the fullest extent now or
hereafter permitted under any applicable laws.

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

Section 6.5            Successor and Assigns.  This Agreement shall bind and
inure to the benefit of the respective successors and assigns of the Parties,
except that the Borrower may not assign or otherwise transfer all or any part of
its rights under this Agreement or the Obligations without the prior written
consent of the Lenders..

 

Section 6.6            Entire Agreement.  The Financing Documents contain the
entire understanding of the Parties with respect to the matters covered thereby
and supersede any and all other written and oral communications, negotiations,
commitments and writings with respect thereto.  The provisions of this Agreement
may be waived, modified, supplemented or amended only by an instrument in
writing signed by the authorized officer of each Party.

 

Section 6.7            Severability.  If any provision contained in this
Agreement shall be invalid, illegal or unenforceable in any respect under any
law, the validity, legality and enforceability of the remaining provisions shall
not in any way be affected or impaired thereby.  The Parties shall endeavor in
good faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provision.

 

Section 6.8            Counterparts.  This Agreement may be executed in several
counterparts, and by each Party on separate counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
agreement.

 

Section 6.9            Survival.

 

(a)           This Agreement and all agreements, representations and warranties
made  in the Financing Documents, and in any document, certificate or statement
delivered pursuant thereto or in connection therewith shall be considered to
have been relied upon by the other Parties and shall survive the execution and
delivery of this Agreement and the making of the Loan hereunder regardless of
any investigation made by any such other Party or on its behalf, and shall
continue in force until all amounts payable under the Financing Documents shall
have been fully paid in accordance with the provisions hereof and thereof, and
the Lenders shall not be deemed to have waived, by reason of making the Loan,
any Event of Default that may arise by reason of such representation or warranty
proving to have been false or misleading, notwithstanding that the Lenders may
have had notice or knowledge of any such Event of Default or may have had notice
or knowledge that such representation or warranty was false or misleading at the
time any Disbursement was made hereunder.

 

(b)           The obligations of the Borrower under Section 2.7 and the
obligations of the Borrower and the Lenders under this Article VI hereof shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loan, or the
termination of this Agreement or any provision hereof.

 

Section 6.10         Waiver.  Neither the failure of, nor any delay on the part
of, any Party in exercising any right, power or privilege hereunder, or under
any agreement, document or instrument mentioned herein, shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, power or
privilege hereunder, or under any agreement, document or instrument mentioned
herein, preclude other or further exercise thereof or the exercise of any other
right, power or privilege; nor shall any waiver of any right, power, privilege
or default hereunder, or under any agreement, document or instrument mentioned
herein, constitute a waiver of any other right, power, privilege or default or
constitute a waiver of any default of the same or of any other term or
provision.  No course of dealing and no delay in exercising, or omission to
exercise, any right, power or remedy accruing to the Lenders upon any default
under this Agreement, or any other agreement shall impair any such right, power
or remedy or be construed to be a waiver thereof or an acquiescence therein; nor
shall the action of the Lenders in respect of any such default, or any
acquiescence by it therein, affect or impair

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

any right, power or remedy of the Lenders in respect of any other default.  All
rights and remedies herein provided are cumulative and not exclusive of any
rights or remedies otherwise provided by law.

 

Section 6.11         Indemnity.

 

(a)           The Parties shall, at all times, indemnify and hold each other
harmless (the “Indemnity”) and each of their respective directors, partners,
officers, employees, agents, counsel and advisors (each, an “Indemnified
Person”) in connection with any losses, claims (including the cost of defending
against such claims), damages, liabilities, penalties, or other expenses arising
out of, or relating to, the Financing Documents, the extension of credit
hereunder or the Loan or the use or intended use of the Loan, which an
Indemnified Person may incur or to which an Indemnified Person may become
subject (each, a “Loss”).  The Indemnity shall not apply to the extent that a
court or arbitral tribunal with jurisdiction over the subject matter of the
Loss, and over the Lenders or the Borrower, as applicable, and such other
Indemnified Person that had an adequate opportunity to defend its interests,
determines that such Loss resulted from the gross negligence or willful
misconduct of the Indemnified Person, which determination results in a final,
non-appealable judgment or decision of a court or tribunal of competent
jurisdiction.  The Indemnity is independent of and in addition to any other
agreement of any Party under any Financing Document to pay any amount to the
Lenders or the Borrower, as applicable, and any exclusion of any obligation to
pay any amount under this subsection shall not affect the requirement to pay
such amount under any other section hereof or under any other agreement.

 

(b)           Without prejudice to the survival of any other agreement of any of
the Parties hereunder, the agreements and the obligations of the Parties
contained in this Section 6.11 shall survive the termination of each other
provision hereof and the payment of all amounts payable to the Lenders
hereunder.

 

Section 6.12         No Usury.  The Financing Documents are hereby expressly
limited so that in no contingency or event whatsoever, whether by reason of
acceleration or otherwise, shall the amount paid or agreed to be paid to the
Lenders for the Loan exceed the maximum amount permissible under applicable
law.  If from any circumstance whatsoever fulfillment of any provision hereof,
at the time performance of such provision shall be due, shall involve
transcending the limit of validity prescribed by law, then, ipso facto, the
obligation to be fulfilled shall be reduced to the limit of such validity, and
if from any such circumstance the Lenders shall ever receive anything which
might be deemed interest under applicable law, that would exceed the highest
lawful rate, such amount that would be deemed excessive interest shall be
applied to the reduction of the principal amount owing on account of the Loan,
or if such deemed excessive interest exceeds the unpaid balance of principal of
the Loan, such deemed excess shall be refunded to the Borrower.  All sums paid
or agreed to be paid to the Lenders for the Loan shall, to the extent permitted
by applicable law, be deemed to be amortized, prorated, allocated and spread
throughout the full term of the Loan  until payment in full so that the deemed 
rate of interest on account of the Loan is uniform throughout the term thereof. 
The terms and provisions of this paragraph shall control and supersede every
other provision of this Agreement and the Notes.

 

Section 6.13         Further Assurances.  From time to time, the Borrower shall
perform any and all acts and execute and deliver to the Lenders such additional
documents as may be necessary or as requested by the Lenders to carry out the
purposes of any Financing Document or any or to preserve and protect the
Lenders’ rights as contemplated therein.

 

Section 6.14         Termination.  Subject to the provisions of
Section 6.9(b) upon repayment of all outstanding principal of the Loan (together
with any other amounts accrued and unpaid under this Agreement., the Borrower
may terminate this Agreement upon 10 days’ notice to the Lenders.

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE FOLLOWS]

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties, acting through their duly authorized
representatives, have caused this Agreement to be signed in their respective
names as of the date first above written.

 

BORROWER:

 

LENDER:

ARRAY BIOPHARMA INC.

 

DEERFIELD PRIVATE DESIGN

 

 

FUND, L.P.

 

 

 

 

 

 

By:

/s/ R. Michael Carruthers

 

By:

/s/ James Flynn

 

  Name: R. Michael Carruthers

 

 

  Name:

James Flynn

 

  Title: Chief Financial Officer

 

 

  Title:

General Partner

 

 

 

 

 

 

 

 

LENDER:

 

 

 

DEERFIELD PRIVATE DESIGN

 

 

 

INTERNATIONAL, L.P.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ James Flynn

 

 

 

 

  Name:

James Flynn

 

 

 

 

  Title:

General Partner

 

 

 

 

 

 

 

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

FORM OF DISBURSEMENT REQUEST

 

[LETTERHEAD OF THE BORROWER]

 

[Date]

 

Ladies and Gentlemen:

 

Request for Disbursement of the Loan

 

1.             Please refer to the Facility Agreement (the “Facility
Agreement”), dated as of April 29, 2008, between Array BioPharma Inc. (the
“Borrower”) and Deerfield Private Design Fund, L.P. and Deerfield Private Design
International, L.P. (together the “Lenders”).

 

2.             Terms defined in the Facility Agreement shall have the same
meanings herein.

 

3.             The Borrower hereby requests a Disbursement, on [date], of the
amount of [amount of drawdown], in accordance with the provisions of Section 2.2
of the Facility Agreement.  You are requested to pay the amount to the following
account [account number] at [name of bank].

 

4.             Attached hereto is a signed but undated receipt for the amount
hereby requested to be disbursed, and we hereby authorize the Lenders to date
such receipt as of the date of actual disbursement by the Lenders and
confirmation of receipt of the funds to the bank account listed in paragraph 3
above of the funds hereby requested to be disbursed.

 

5.             The Borrower hereby certifies as follows:

 

(a)           The representations and warranties in Article III of the Facility
Agreement are true in all material respects on the date hereof with the same
effect as though such representations and warranties had been made on today’s
date; and

 

(b)           All of the conditions set forth in Article IV of the Facility
Agreement have been satisfied.

 

6.             The above certifications are effective as of the date of this
request for Disbursement and will continue to be effective as of the
Disbursement Date.  If any of these certifications is no longer valid as of or
prior to the Disbursement Date, the Borrower will immediately notify the Lenders
and will repay the amount disbursed upon demand by the Lenders if Disbursement
is made prior to the receipt of such notice.

ARRAY BIOPHARMA INC.

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

 

By:

 

 

Name:

 

 

Title:

 

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

 

FORM OF EVIDENCE OF DISBURSEMENT

 

[LETTERHEAD OF THE BORROWER]

 

[Date]

 

Ladies and Gentlemen:

 

Re:          Disbursement Receipt

 

Array BioPharma Inc. (the “Borrower”) hereby acknowledge receipt of the sum of
[insert amount of disbursement] disbursed to us by Deerfield Private Design
Fund, L.P. and Deerfield Private Design International, L.P. (together the
“Lenders”) under the Loan provided for in the Facility Agreement, dated as of 
April 29, 2008, between the Borrower and the Lenders.

 

 

Yours faithfully,

 

 

 

ARRAY BIOPHARMA INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title

 

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

 

FORM OF NOTE

 

PROMISSORY NOTE

 

 

April 29, 2008

 

FOR VALUE RECEIVED, ARRAY BIOPHARMA INC., a Delaware corporation (the “Maker”),
by means of this Promissory Note (this “Note”), hereby unconditionally promises
to pay to Deerfield Private Design International, L.P. (the “Payee”), a
principal amount equal to the lesser of (a) $49,360,000 and (b) the aggregate
amount of Disbursements allocated to the Payee pursuant to Section 2.2 of the
Facility Agreement (as defined below), as such principal amount is increased
pursuant to the Facility Agreement, in lawful money of the United States of
America and in immediately available funds, on the dates provided in the
Facility Agreement.

 

This Note is a “Note” referred to in the Facility Agreement dated as of
April 29, 2008 among the Maker, the Payee and the other parties thereto (as
modified and supplemented and in effect from time to time, the “Facility
Agreement”), with respect to the Loan made by the Payee thereunder.  Capitalized
terms used herein and not expressly defined in this Note shall have the
respective meanings assigned to them in the Facility Agreement.

 

This Note shall bear interest on the principal amount hereof, as such principal
amount may be increased or decreased, at the rates and pursuant to the
provisions set forth in the Facility Agreement.

 

The Maker shall make all payments to the Payee of interest and principal under
this Note in the manner provided in and otherwise in accordance with the
Facility Agreement.  The outstanding principal amount of this Note shall be due
and payable in full on the  Final Payment Date.

 

If default is made in the punctual payment of principal or any other amount
under this Note in accordance with the Facility Agreement, or if any other Event
of Default has occurred, this Note shall, at the Payee’s option exercised at any
time upon or after the occurrence of any such payment default or other Event of
Default and in accordance with the applicable provisions of the Facility
Agreement, become immediately due and payable.

 

All payments of any kind due to the Payee from the Maker pursuant to this Note
shall be made in the full face amount thereof.  All such payments will be free
and clear of, and without deduction or withholding for, any present or future
taxes.  The Maker shall pay all and any costs (administrative or otherwise)
imposed by banks, clearing houses, or any other financial institution, in
connection with making any payments hereunder, except for any costs imposed by
the Payee’s banking institutions.

 

The Maker shall pay all costs of collection, including, without limitation, all
reasonable, documented legal expenses and attorneys’ fees, paid or incurred by
the Payee in collecting and enforcing this Note.

 

The Maker and every endorser of this Note, or the obligations represented
hereby, expressly waives presentment, protest, demand, notice of dishonor or
default, and notice of any kind with respect to this Note and the Facility
Agreement or the performance of the obligations under this Note and/or the
Facility Agreement.  No renewal or extension of this Note or the Facility
Agreement, no release of any Person primarily or secondarily liable on this Note
or the Facility Agreement, including the Maker and any endorser, no delay in the
enforcement of payment of this Note or the Facility Agreement, and no delay or
omission in exercising any right or power under this Note or the Facility
Agreement shall affect the liability of the Maker or any endorser of this Note.

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

No delay or omission by the Payee in exercising any power or right hereunder
shall impair such right or power or be construed to be a waiver of any default,
nor shall any single or partial exercise of any power or right hereunder
preclude the full exercise thereof or the exercise of any other power or right. 
The provisions of this Note may be waived or amended only in a writing signed by
the Maker and the Payee.  This Note may be prepaid in whole or in part without
premium or penalty, including in shares of Common Stock in accordance with the
provisions of the Facility Agreement.

 

THIS NOTE, AND ANY RIGHTS OF THE PAYEE ARISING OUT OF OR RELATING TO THIS NOTE,
MAY, AT THE OPTION OF THE PAYEE, BE ENFORCED BY THE PAYEE IN THE COURTS OF THE
UNITED STATES OF AMERICA LOCATED IN THE SOUTHERN DISTRICT OF THE STATE OF NEW
YORK OR IN ANY OTHER COURTS HAVING JURISDICTION.  FOR THE BENEFIT OF THE PAYEE,
THE MAKER HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION, SUIT OR OTHER
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND HEREBY CONSENTS THAT PERSONAL SERVICE OF SUMMONS OR
OTHER LEGAL PROCESS MAY BE MADE AS SET FORTH IN SECTION 6.4 OF THE FACILITY
AGREEMENT, WHICH SERVICE THE MAKER AGREES SHALL BE SUFFICIENT AND VALID.  THE
MAKER HEREBY WAIVES ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY IN ANY ACTION,
SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED BY THIS NOTE.

 

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts made and to be performed in such
State, without giving effect to the conflicts of laws principles thereof other
than Sections 5-1401 and 5-1402 of the General Obligations Law of the State of
New York.

 

Whenever this Note is held by a noteholder that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code of 1986,
as amended (the “Code”), then it is the intention of the Maker and such
noteholder that (x) all interest accrued and paid on this Note will qualify for
exemption from United States withholding tax as “portfolio interest” because
this Note is an obligation which is in “registered form” within the meaning of
Sections 871(h)(2)(B) and 881(c)(2)(B) of the Code and the applicable Treasury
Regulations promulgated thereunder, and (y) as such, all interest accrued and
paid on this Note will be exempt from United States information reporting under
Sections 6041 and 6049 of the Code and United States backup withholding under
Section 3406 of the Code.  The Maker and the Payee shall cooperate with one
another, and execute and file such forms or other documents, or do or refrain
from doing such other acts, as may be required, to secure such exemptions from
United States withholding tax, information reporting, and backup withholding. 
In furtherance of the foregoing, any transferee or assignee noteholder that is
not a United States person shall represent, warrant and covenant to the Maker
that (i) such noteholder is not, and will not be as long as any amounts due
under this Note have not been paid in full, a “United States person,” within the
meaning of Section 7701(a)(30) of the Code; (ii) such noteholder is not, and
will not be as long as any amounts due under this Note have not been paid in
full, a person described in Section 881(c)(3) of the Code; (iii) on or prior to
the date of transfer or assignment (and on or prior to the date the form
provided pursuant to this clause (iii) is no longer valid) until all amounts due
under this Note have been paid in full, such noteholder shall provide the Maker
with a properly executed U.S. Internal Revenue Service (“IRS”) Form W-8BEN,
Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding (or any successor form prescribed by the IRS), certifying as to such
noteholder’s status for purposes of determining exemption from United States
withholding tax, information reporting and backup withholding with respect to
all payments to be made to such noteholder hereunder; (iv) if an event occurs
that would require a change in the exempt status of such noteholder or any of
the other information provided on the most recent IRS Form W-8BEN (or successor
form) previously submitted by such noteholder to the Maker, such noteholder will
so inform the Maker in writing (or by submitting to the Maker a new IRS
Form W-8BEN or successor form) within 30 days after the occurrence of such
event; and (v) such noteholder will not assign or otherwise transfer this Note
or any of its rights hereunder except in accordance with the provisions hereof.

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

In order to qualify as a “registered note” for purposes of the Code, transfer of
this Note may be effected only by (i) surrender of this Note to the Maker and
the re-issuance of this Note to the transferee, or the Maker’s issuance to the
Payee of a new note in the same form as this Note but with the transferee
denoted as the Payee, or (ii) the recording of the identity of the transferee by
the Affiliate of the Payee that is maintaining a record ownership register of
this Note as agent to, and on behalf of, the Maker.  Such Affiliate in its
capacity as such agent shall notify the Maker in writing immediately upon any
change in such identity.  The terms and conditions of this Note shall be binding
upon and inure to the benefit of the Maker and the Payee and their permitted
assigns; provided, however, that if any such assignment (whether by operation of
law, by way of transfer or participation, or otherwise) is to any noteholder
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code, then such noteholder shall submit to the Maker on or before the
date of such assignment an IRS Form W-8BEN (or any successor form) certifying as
to such noteholder’s status for purposes of determining exemption from United
States withholding tax, information reporting and backup withholding with
respect to all payments to be made to such noteholder under the new note (or
other instrument).  Any attempted transfer in violation of the relevant
provisions of this Note shall be void and of no force and effect.  Until there
has been a valid transfer of this Note and of all of the rights hereunder by the
Payee in accordance with this Note, the Maker shall deem and treat the Payee as
the absolute beneficial owner and holder of this Note and of all of the rights
hereunder for all purposes (including, without limitation, for the purpose of
receiving all payments to be made under this Note).

 

It is the intention of the Maker and the Payee that this Note is to be a
registered instrument and not a bearer instrument and the provisions of this
Note are to be interpreted accordingly.  This Note is intended to be registered
as to both principal and interest and all payments hereunder shall be made to
the named Payee or, in the event of a transfer pursuant to the Facility
Agreement and this Note, to the transferee identified in the record of ownership
of this Note maintained by the Payee on behalf of the Maker. Transfer of this
Note may not be effected except in accordance with the provisions hereof.

 

IN WITNESS WHEREOF, an authorized representative of the Maker has executed this
Note as of the date first written above.

 

 

ARRAY BIOPHARMA INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT A-2

 

FORM OF NOTE

 

PROMISSORY NOTE

 

 

April 29, 2008

 

FOR VALUE RECEIVED, ARRAY BIOPHARMA INC., a Delaware corporation (the “Maker”),
by means of this Promissory Note (this “Note”), hereby unconditionally promises
to pay to Deerfield Private Design Fund, L.P. (the “Payee”), a principal amount
equal to the lesser of (a) $30,640,000 and (b) the aggregate amount of
Disbursements allocated to the Payee pursuant to Section 2.2 of the Facility
Agreement (as defined below), as such principal amount is increased under the
Facility Agreement, in lawful money of the United States of America and in
immediately available funds, on the dates provided in the Facility Agreement.

 

This Note is a “Note” referred to in the Facility Agreement dated as of
April 29, 2008 among the Maker, the Payee and the other parties thereto (as
modified and supplemented and in effect from time to time, the “Facility
Agreement”), with respect to the Loan made by the Payee thereunder.  Capitalized
terms used herein and not expressly defined in this Note shall have the
respective meanings assigned to them in the Facility Agreement.

 

This Note shall bear interest on the principal amount hereof, as such principal
amount may be increased or decreased, at the rates and pursuant to the
provisions set forth in the Facility Agreement.

 

The Maker shall make all payments to the Payee of interest and principal under
this Note in the manner provided in and otherwise in accordance with the
Facility Agreement.  The outstanding principal amount of this Note shall be due
and payable in full on the  Final Payment Date.

 

If default is made in the punctual payment of principal or any other amount
under this Note in accordance with the Facility Agreement, or if any other Event
of Default has occurred, this Note shall, at the Payee’s option exercised at any
time upon or after the occurrence of any such payment default or other Event of
Default and in accordance with the applicable provisions of the Facility
Agreement, become immediately due and payable.

 

All payments of any kind due to the Payee from the Maker pursuant to this Note
shall be made in the full face amount thereof.  All such payments will be free
and clear of, and without deduction or withholding for, any present or future
taxes.  The Maker shall pay all and any costs (administrative or otherwise)
imposed by banks, clearing houses, or any other financial institution, in
connection with making any payments hereunder, except for any costs imposed by
the Payee’s banking institutions.

 

The Maker shall pay all costs of collection, including, without limitation, all
reasonable, documented legal expenses and attorneys’ fees, paid or incurred by
the Payee in collecting and enforcing this Note.

 

The Maker and every endorser of this Note, or the obligations represented
hereby, expressly waives presentment, protest, demand, notice of dishonor or
default, and notice of any kind with respect to this Note and the Facility
Agreement or the performance of the obligations under this Note and/or the
Facility Agreement.  No renewal or extension of this Note or the Facility
Agreement, no release of any Person primarily or secondarily liable on this Note
or the Facility Agreement, including the Maker and any endorser, no delay in the
enforcement of payment of this Note or the Facility Agreement, and no delay or
omission in exercising any right or power under this Note or the Facility
Agreement shall affect the liability of the Maker or any endorser of this Note.

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

No delay or omission by the Payee in exercising any power or right hereunder
shall impair such right or power or be construed to be a waiver of any default,
nor shall any single or partial exercise of any power or right hereunder
preclude the full exercise thereof or the exercise of any other power or right. 
The provisions of this Note may be waived or amended only in a writing signed by
the Maker and the Payee.  This Note may be prepaid in whole or in part without
premium or penalty, including in shares of Common Stock in accordance with the
provisions of the Facility Agreement. .

 

THIS NOTE, AND ANY RIGHTS OF THE PAYEE ARISING OUT OF OR RELATING TO THIS NOTE,
MAY, AT THE OPTION OF THE PAYEE, BE ENFORCED BY THE PAYEE IN THE COURTS OF THE
UNITED STATES OF AMERICA LOCATED IN THE SOUTHERN DISTRICT OF THE STATE OF NEW
YORK OR IN ANY OTHER COURTS HAVING JURISDICTION.  FOR THE BENEFIT OF THE PAYEE,
THE MAKER HEREBY IRREVOCABLY AGREES THAT ANY LEGAL ACTION, SUIT OR OTHER
PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE MAY BE BROUGHT IN THE COURTS
OF THE STATE OF NEW YORK OR OF THE UNITED STATES OF AMERICA FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND HEREBY CONSENTS THAT PERSONAL SERVICE OF SUMMONS OR
OTHER LEGAL PROCESS MAY BE MADE AS SET FORTH IN SECTION 6.4 OF THE FACILITY
AGREEMENT, WHICH SERVICE THE MAKER AGREES SHALL BE SUFFICIENT AND VALID.  THE
MAKER HEREBY WAIVES ANY AND ALL RIGHTS TO DEMAND A TRIAL BY JURY IN ANY ACTION,
SUIT OR OTHER PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED BY THIS NOTE.

 

This Note shall be governed by, and construed in accordance with, the laws of
the State of New York applicable to contracts made and to be performed in such
State, without giving effect to the conflicts of laws principles thereof other
than Sections 5-1401 and 5-1402 of the General Obligations Law of the State of
New York.

 

Whenever this Note is held by a noteholder that is not a “United States person”
within the meaning of Section 7701(a)(30) of the Internal Revenue Code of 1986,
as amended (the “Code”), then it is the intention of the Maker and such
noteholder that (x) all interest accrued and paid on this Note will qualify for
exemption from United States withholding tax as “portfolio interest” because
this Note is an obligation which is in “registered form” within the meaning of
Sections 871(h)(2)(B) and 881(c)(2)(B) of the Code and the applicable Treasury
Regulations promulgated thereunder, and (y) as such, all interest accrued and
paid on this Note will be exempt from United States information reporting under
Sections 6041 and 6049 of the Code and United States backup withholding under
Section 3406 of the Code.  The Maker and the Payee shall cooperate with one
another, and execute and file such forms or other documents, or do or refrain
from doing such other acts, as may be required, to secure such exemptions from
United States withholding tax, information reporting, and backup withholding. 
In furtherance of the foregoing, any transferee or assignee noteholder that is
not a United States person shall represent, warrant and covenant to the Maker
that (i) such noteholder is not, and will not be as long as any amounts due
under this Note have not been paid in full, a “United States person,” within the
meaning of Section 7701(a)(30) of the Code; (ii) such noteholder is not, and
will not be as long as any amounts due under this Note have not been paid in
full, a person described in Section 881(c)(3) of the Code; (iii) on or prior to
the date of transfer or assignment (and on or prior to the date the form
provided pursuant to this clause (iii) is no longer valid) until all amounts due
under this Note have been paid in full, such noteholder shall provide the Maker
with a properly executed U.S. Internal Revenue Service (“IRS”) Form W-8BEN,
Certificate of Foreign Status of Beneficial Owner for United States Tax
Withholding (or any successor form prescribed by the IRS), certifying as to such
noteholder’s status for purposes of determining exemption from United States
withholding tax, information reporting and backup withholding with respect to
all payments to be made to such noteholder hereunder; (iv) if an event occurs
that would require a change in the exempt status of such noteholder or any of
the other information provided on the most recent IRS Form W-8BEN (or successor
form) previously submitted by such noteholder to the Maker, such noteholder will
so inform the Maker in writing (or by submitting to the Maker a new IRS
Form W-8BEN or successor form) within 30 days after the occurrence of such
event; and (v) such noteholder will not assign or otherwise transfer this Note
or any of its rights hereunder except in accordance with the provisions hereof.

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

In order to qualify as a “registered note” for purposes of the Code, transfer of
this Note may be effected only by (i) surrender of this Note to the Maker and
the re-issuance of this Note to the transferee, or the Maker’s issuance to the
Payee of a new note in the same form as this Note but with the transferee
denoted as the Payee, or (ii) the recording of the identity of the transferee by
the Affiliate of the Payee that is maintaining a record ownership register of
this Note as agent to, and on behalf of, the Maker.  Such Affiliate in its
capacity as such agent shall notify the Maker in writing immediately upon any
change in such identity.  The terms and conditions of this Note shall be binding
upon and inure to the benefit of the Maker and the Payee and their permitted
assigns; provided, however, that if any such assignment (whether by operation of
law, by way of transfer or participation, or otherwise) is to any noteholder
that is not a “United States person” within the meaning of Section 7701(a)(30)
of the Code, then such noteholder shall submit to the Maker on or before the
date of such assignment an IRS Form W-8BEN (or any successor form) certifying as
to such noteholder’s status for purposes of determining exemption from United
States withholding tax, information reporting and backup withholding with
respect to all payments to be made to such noteholder under the new note (or
other instrument).  Any attempted transfer in violation of the relevant
provisions of this Note shall be void and of no force and effect.  Until there
has been a valid transfer of this Note and of all of the rights hereunder by the
Payee in accordance with this Note, the Maker shall deem and treat the Payee as
the absolute beneficial owner and holder of this Note and of all of the rights
hereunder for all purposes (including, without limitation, for the purpose of
receiving all payments to be made under this Note).

 

It is the intention of the Maker and the Payee that this Note is to be a
registered instrument and not a bearer instrument and the provisions of this
Note are to be interpreted accordingly.  This Note is intended to be registered
as to both principal and interest and all payments hereunder shall be made to
the named Payee or, in the event of a transfer pursuant to the Facility
Agreement and this Note, to the transferee identified in the record of ownership
of this Note maintained by the Payee on behalf of the Maker. Transfer of this
Note may not be effected except in accordance with the provisions hereof.

 

IN WITNESS WHEREOF, an authorized representative of the Maker has executed this
Note as of the date first written above.

 

 

ARRAY BIOPHARMA INC.

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

PERMITTED LIENS

 

Liens on certain assets and property of the Borrower granted to Comerica Bank to
secure the Borrower’s obligations under the Senior Debt.

 

[***] Confidential Treatment of

Redacted Portions Has Been Requested

 

--------------------------------------------------------------------------------